Case: 17-14178   Date Filed: 06/08/2018   Page: 1 of 5


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-14178
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 8:16-cv-00912-JSM-JSS



DEE RUSSELL,

                                                            Plaintiff-Appellant,

                                 versus

CITY OF TAMPA, FLORIDA,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                              (June 8, 2018)

Before MARCUS, ROSENBAUM, and NEWSOM, Circuit Judges.

PER CURIAM:
                 Case: 17-14178        Date Filed: 06/08/2018       Page: 2 of 5


       Dee Russell appeals the district court’s grant of summary judgment in favor

of the City of Tampa, his former employer, in his employment discrimination suit

alleging unlawful retaliation in violation of the Americans with Disabilities Act

(“ADA”), 42 U.S.C. § 12203, and the Florida Civil Rights Act of 1992 (“FCRA”),

Fla. Stat. § 760.10(7). Russell contends that he was terminated in retaliation for

subpoenaing and deposing the City’s Director of Solid Waste in the course of an

earlier ADA suit against the City. The City maintains that it terminated Russell for

lying in violation of City policy. On appeal, Russell argues that the district court

erred in finding, under McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973),

that he had not established that the City’s legitimate, non-retaliatory reason for

firing him was pretextual.1 The facts are known the parties and counsel; we will

not repeat them here. After careful review, we affirm.

       We review a district court’s grant of summary judgment de novo. Thomas v.

Cooper Lighting, Inc., 506 F.3d 1361, 1363 (11th Cir. 2007). Summary judgment

is appropriate “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). In determining whether the movant has met this burden, we view the



1
 Russell also asserts, for the first time on appeal, that the district court should have applied the
“convincing mosaic” approach from Smith v. Lockheed-Martin, 644 F.3d 1321 (11th Cir. 2011),
when assessing whether he met his burden against the City’s summary judgment motion. We
decline to address this argument because he failed to raise it before the district court. See Access
Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004).
                                                 2
              Case: 17-14178     Date Filed: 06/08/2018    Page: 3 of 5


evidence and all factual inferences in the light most favorable to the non-moving

party. Herzog v. Castle Rock Entm’t, 193 F.3d 1241, 1246 (11th Cir. 1999).

      Retaliation claims under both the ADA and FCRA follow the analysis under

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e–3(a). See Harper v.

Blockbuster Entm’t Corp., 139 F.3d 1385, 1389-90 (11th Cir. 1998) (applying Title

VII analysis to an FCRA retaliation claim); see also Stewart v. Happy Herman’s

Cheshire Bridge, Inc., 117 F.3d 1278, 1287 (11th Cir. 1997) (applying Title VII

elements in an ADA retaliation claim). Title VII protects an employee against

retaliation by her employer on the ground that the employee has (1) opposed any

practice prohibited by Title VII, or (2) made a charge of unlawful employment

practice or participated in any investigation or proceeding under Title VII. See 42

U.S.C. § 2000e-3(a); EEOC v. Total Sys. Servs., Inc., 221 F.3d 1171, 1174 (11th

Cir. 2000). A prima facie case of retaliation under Title VII requires the plaintiff

to show (1) that he engaged in a protected activity; (2) that he suffered an

adverse employment action; and (3) that there was a causal relation between the two

events. Thomas, 506 F.3d at 1363.

      Where it rests solely on circumstantial evidence, courts may assess a

retaliation claim according to the burden-shifting framework in McDonnell

Douglas. Brown v. Ala. Dep’t of Transp., 597 F.3d 1160, 1181 (11th Cir. 2010)

(en banc). Under this standard, once a prima facie retaliation case is established,


                                          3
               Case: 17-14178     Date Filed: 06/08/2018     Page: 4 of 5


the defendant bears the burden of producing a legitimate, non-discriminatory

reason for the adverse employment action. Id. If a legitimate reason is produced,

then the plaintiff must show that this reason is a pretext for retaliation. Id. at

1181–82.

      For the employer’s reason to be a pretext for retaliation, the plaintiff must

show “both that the [stated] reason was false, and that discrimination was the real

reason.” St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 515 (1993). Conclusory

allegations, “without more, are not sufficient to raise an inference of pretext.”

Furcron v. Mail Ctrs. Plus, LLC, 843 F.3d 1295, 1313 (11th Cir. 2016) (internal

quotations omitted). Instead, a plaintiff must produce evidence that reveals “such

weaknesses, implausibilities, inconsistencies, incoherencies or contradictions in the

employer’s proffered legitimate reasons for its actions that a reasonable factfinder

could find them unworthy of credence.” Id. (internal quotations omitted). The

plaintiff must meet the employer’s reason “head on and rebut it.” Chapman v. AI

Transp., 229 F.3d 1012, 1030 (11th Cir. 2000) (en banc).

      Here, the district court did not err in granting summary judgment to the City.

The district court assumed arguendo that Russell had met the elements of a prima

facie retaliation case, and we will do the same. But even so, Russell has not shown

that the City’s reason for firing him was false and that the real reason was

retaliation. See St. Mary’s Honor Ctr., 509 U.S. at 515. As an initial matter,


                                            4
              Case: 17-14178     Date Filed: 06/08/2018   Page: 5 of 5


Russell failed to sufficiently dispute―or rebut “head-on”―the City’s proffered

reason for firing him. See Chapman, 229 F.3d at 1030. But even assuming Russell

had sufficiently disputed falsity, he failed to establish that the real reason for his

termination was retaliation for deposing the Director.       Russell presented only

conclusory allegations that being deposed upset the Director based on his poor

body language and facial expressions while being deposed.            Russell did not

contradict or show sufficient implausibilities in the City’s proffered explanation for

terminating his employment to show that he was actually terminated because of

retaliation. See St. Mary’s Honor Ctr., 509 U.S. at 515; Furcron, 843 F.3d at

1313. And his conclusory allegations, without more, are insufficient to establish

pretext. See Furcron, 843 F.3d at 1313. Accordingly, we affirm.

      AFFIRMED.




                                          5